—In a proceeding pursuant to Business Corporation Law § 1104-a for judicial dissolution of a closely-held corporation, the appeal is from an order of the Supreme Court, Kangs County (Kramer, J.), dated June 28, 1996, which, without a hearing, Inter alia, ordered dissolution.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Kings County, for a hearing and a new determination in accordance herewith.
“Section 1104-a of the Business Corporation Law, enacted in 1979, provides minority shareholders in close corporations with protection from oppressive conduct by majority interests” (Matter of Seagroatt Floral Co. [Riccardi], 78 NY2d 439, 444). The appropriateness of an order of dissolution pursuant to Business Corporation Law § 1104-a “is in every case vested in the sound discretion of the court considering the application” (Matter of Kemp & Beatley, 64 NY2d 63, 73). In the present case, in view of the parties’ conflicting assertions, the Supreme Court should have held an evidentiary hearing (see, Matter of Kemp & Beatley, supra, at 73-75; Matter of Rosen [Hofteller Enters.], 102 AD2d 855; Matter of Kournianos [H.M.G., Inc.], *485175 AD2d 129; see also, LaBarbera v D’Amico, 240 AD2d 640; Matter of Singer v Evergreen Decorators, 205 AD2d 694). Ritter, J. P., Copertino, Florio and Luciano, JJ., concur.